IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-88,666-02


                      EX PARTE SERGIO REYES CASTILLO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. CR-4936-10-B(1) IN THE 93RD DISTRICT COURT
                           FROM HIDALGO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault and

unauthorized use of a motor vehicle and sentenced to imprisonment for five years and 180 days. He

did not appeal his convictions.

        The District Clerk forwarded the plea papers, judgments, and the trial court’s findings of fact

and conclusions of law in cause number CR-4936-10-B(1). But the 11.07 form forwarded with the

record is a duplicate of the form filed in cause number CR-1232-14-B(1), which we denied on

August 22, 2018.
                                                                                                  2

       Accordingly, this application is remanded to the trial court. The trial court shall order the

District Clerk to forward as a supplement the 11.07 form filed in cause number CR-4936-10-B(1),

if one was filed, or state whether Applicant has filed an application in the present cause or cause

number CR-1232-14-B(1).

       This application will be held in abeyance. A response shall be forwarded to this Court within

30 days of the date of this order. Any extensions of time must be requested by the trial court and

shall be obtained from this Court.

Filed: September 12, 2018

Do not publish.